Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicants’ representative, Mr. Daniel Blasiole, on Jan. 12, 2022.
The application has been amended as follows.  The claims have been amended as follows.  Claim 1 has been amended as shown below.  Claims 2-4 have been canceled as shown below.  Claims 5-20 remain as shown in the claim set filed on Jan. 7, 2022.   

1.  (currently amended) A method of improving gut health in an animal, the method comprising orally administering to an animal in need thereof a therapeutically effective amount of an oral ingestible composition and wherein the probiotic comprises Bacillus coagulans or Bacillus licheniformis.

2 – 4.  (canceled)

The following is an examiner’s statement of reasons for allowance.  The claims as amended above are free of prior art.  Yang et al. (CN 103798553 A, 2014), an English machine translation of which is referred to, as Examiner cannot read Chinese, disclose a method of improving the gut and digestive health of an animal in need thereof, a pig (to improve feed utilization and weight gain and reduce diarrhea), by administering to the animal a therapeutically effective amount of a composition comprising the probiotic Bacillus subtilis (a spore-forming Bacillus) and arginine (a nitric oxide precursor).  See Abstract and paragraphs 7, 13, 14 and 25.  The composition may further comprise vitamins, such as vitamin C.  The composition is a dry powder and a feed additive.  See paragraphs 21 and 22.  But, the reference does not disclose that the probiotic comprises Bacillus coagulans or Bacillus licheniformis.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSANNE KOSSON whose telephone number is (571)272-2923. The examiner can normally be reached M,T,F-9-6:30;W-9-2:30;Th. off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey, can be reached on 571 272 0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.